                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        :
In re:                                                  :        Chapter 11
                                                        :
M&G USA CORPORATION, et al.,1                           :        Case No. 17-12307 (BLS)
                                                        :
             Debtors.                                   :        (Jointly Administered)
                                                        :

                    NOTICE OF NON-VOTING STATUS FOR
           IMPAIRED CLASSES UNDER SECOND AMENDED JOINT PLAN
         OF LIQUIDATION OF U.S. DEBTORS AND DEBTORS IN POSSESSION

         PLEASE TAKE NOTICE OF THE FOLLOWING:
        1.     Certain of the above-captioned debtors and debtors in possession (collectively,
the "U.S. Debtors")2 filed: (a) the Second Amended Joint Plan of Liquidation of the U.S. Debtors
and Debtors in Possession (Docket No. 2049) (as the same may be amended or modified,
the "Plan") on November 6, 2018; and (b) the related Disclosure Statement for Second Amended
Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession (Docket No. 2050) (as
the same may be amended or modified, the "Disclosure Statement") on November 6, 2018.3

         2.    Pursuant to an order of the Bankruptcy Court dated November 6, 2018
(the "Disclosure Statement Order") (Docket No. 2047), the Disclosure Statement and certain
related materials (collectively, the "Solicitation Package") have been approved for solicitation of
votes to accept or reject the Plan.

     3.   UNDER THE TERMS OF THE PLAN, CLAIMS AGAINST OR
INTERESTS IN THE U.S. DEBTORS IN CLASSES 9 AND 10 ARE IMPAIRED AND
DEEMED TO REJECT THE PLAN BECAUSE THEY ARE RECEIVING NO

             1
                   The Debtors are the following twelve entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these Cases is 450 Gears Road, Suite 240, Houston,
Texas 77067.
         2
                   The U.S. Debtors are M & G USA Corporation, M & G Resins USA, LLC, M & G Polymers
USA, LLC, M&G Finance Corporation, M&G Waters USA, LLC, M & G USA Holding, LLC, Chemtex
International Inc., Chemtex Far East, Ltd. and Indo American Investments, Inc.
         3
                  References to Exhibits and capitalized terms not otherwise defined in this Notice have the
meanings given to them in the U.S. Debtors' Motion for an Order (I) Approving Disclosure Statement;
(II) Approving Form and Manner of Service of Notice Thereof; (III) Establishing Procedures for Solicitation and
Tabulation of Votes to Accept or Reject Chapter 11 Plan of Liquidation; and (IV) Scheduling Hearing on
Confirmation of Chapter 11 Plan of Liquidation (the "Motion"), filed by the Debtors on September 5, 2018, or, if
not defined therein, in the Plan. Copies of the Motion are available upon request from the Debtors' counsel.


NAI-1505336552v1
DOCS_DE:221837.1 54032/001
PROPERTY UNDER THE PLAN, AND THUS ARE NOT ENTITLED TO VOTE ON
THE PLAN. Accordingly, pursuant to the Solicitation Procedures approved at paragraph 6 of
the Disclosure Statement Order, you are receiving this Notice in lieu of a Solicitation Package.

        4.     A hearing to consider confirmation of the Plan (the "Confirmation Hearing") will
be held before the Honorable Brendan L. Shannon, United States Bankruptcy Judge at the United
States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court"), 824 North
Market Street, Wilmington, Delaware 19801 on December 17, 2018 at 11:00 a.m. (prevailing
Eastern Time).

        5.      Requests for copies of the Disclosure Statement and the Plan (excluding certain
voluminous exhibits thereto) by parties in interest may be made by writing to M&G USA
Corporation et al. Ballot Processing, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor, New
York, NY 10022. Copies of the Disclosure Statement and the Plan (along with exhibits to each
as they are filed with the Bankruptcy Court) and the Motion are available for review, without
charge, via the internet at https://cases.primeclerk.com/mgusa. Any Plan Supplement
Documents will be filed with the Bankruptcy Court on or before November 26, 2018.

        6.      Any objection to the Plan must: (a) be in writing; (b) conform to the
Bankruptcy Rules and the Local Rules; (c) state the name, address, telephone number and
email address of the objecting party and the amount and nature of the Claim or Interest of
such entity, if any; (d) state with particularity the basis and nature of any objection to the
Plan and, if practicable, a proposed modification to the Plan that would resolve such
objection; and (e) be filed, contemporaneously with a proof of service, with the Bankruptcy
Court and served so that it is actually received by the following notice parties set forth
below no later than December 7, 2018 at 5:00 p.m. (prevailing Eastern Time): (i) counsel to
the Debtors, Jones Day, 250 Vesey Street, New York, NY 10280, Attn: Scott J. Greenberg, Esq.
(sgreenberg@jonesday.com) and Stacey L. Corr-Irvine, Esq. (scorrirvine@jonesday.com), 901
Lakeside Avenue, Cleveland, Ohio 44114, Attn: Carl E. Black, Esq. (ceblack@jonesday.com),
1420 Peachtree Street, N.E., Suite 800, Atlanta, GA 30309-3053, Attn: Daniel J. Merrett, Esq.
(dmerrett@jonesday.com) and Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th
Floor, Wilmington, Delaware 19801, Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com),
James E. O'Neill, Esq. (joneill@pszjlaw.com) and Joseph M. Mulvihill, Esq.
(jmulvihill@pszjlaw.com); (ii) the Office of the United States Trustee for the District of
Delaware, 844 King St., Suite 2207, Wilmington, Delaware 19801, Attn: Hannah McCollum,
Esq. (Hannah.McCollum@usdoj.gov); (iii) counsel to the Creditors' Committee, Milbank, Tweed,
Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005, Attn: Dennis F. Dunne, Esq.
(ddunne@milbank.com) and Lauren Doyle, Esq. (ldoyle@milbank.com) and Cole Schotz P.C.,
500 Delaware Avenue, Suite 1410, Wilmington Delaware 19801, Attn: J. Kate Stickles, Esq.
(kstickles@coleschotz); (iv) counsel to the Pre-Petition First Lien Lenders, Cleary Gottlieb Steen
& Hamilton LLP, One Liberty Plaza, New York, NY 10006, Attn: Lisa M. Schweitzer, Esq.
(lschweitzer@cgsh.com) and Young Conaway Stargatt & Taylor, LLP, 1000 North King Street,
Wilmington, DE 19801, Attn: Pauline K. Morgan, Esq. (pmorgan@ycst.com); and (v) counsel
to Corpus Christi Polymers LLC, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
NY 10153, Attn: Alfredo Perez (alfredo.perez@weil.com), Lowenstein Sandler LLP, 1251
Avenue of the Americas, New York, NY 10020, Attn: Paul Kizel, Esq. (pkizel@lowenstein.com)


NAI-1505336552v1                               -2-
DOCS_DE:221837.1 54032/001
and Duane Morris LLP, Suite 5010, 600 Grant Street, Pittsburgh, PA 15219, Attn: Joel M.
Walker, Esq. (JMWalker@duanemorris.com).

        7.       Pursuant to Bankruptcy Rule 3017(d) and the Disclosure Statement Order, the
U.S. Debtors: (a) are required to provide Solicitation Packages to all Holders of Claims or
Interests entitled to vote on the Plan; and (b) are not required to provide Solicitation Packages to
Holders of Claims or Interests in Classes under the Plan that are conclusively presumed to either
accept or reject the Plan.

        8.      If you wish to challenge the U.S. Debtors' classification of your Claim, you must
file a motion, pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy Procedure
(a "Rule 3018 Motion"), for an order temporarily allowing your Claim in a different
classification or amount for purposes of voting to accept or reject the Plan and serve such
Rule 3018 Motion on the U.S. Debtors so that it is received on or before 5:00 p.m. (prevailing
Eastern Time) on the later of (a) December 3, 2018 or (b) the fifth business day after the
Debtors file an objection to such claimant's claim (if applicable), with any response by the U.S.
Debtors due on December 12, 2018 at 5:00 p.m. (prevailing Eastern Time). In accordance
with Bankruptcy Rule 3018, as to any creditor filing a Rule 3018 Motion, such creditor's Ballot
will be governed by the Tabulation Rules (as defined in the Disclosure Statement Order) until
such Rule 3018 Motion is adjudicated by the Bankruptcy Court after a notice and a hearing.
Rule 3018 Motions that are not timely filed and served in the manner as set forth above will not
be considered.

                             [Remainder of page intentionally left blank.]




NAI-1505336552v1                                  -3-
DOCS_DE:221837.1 54032/001
        9.     The Confirmation Hearing may be continued from time to time without further
notice other than the announcement of the adjourned date at the Confirmation Hearing or any
continued hearing.
Dated: November 7, 2018                        PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ Laura Davis Jones
                                               Laura Davis Jones (DE Bar No. 2436)
                                               James E. O'Neill (DE Bar No. 4042)
                                               Joseph M. Mulvihill (DE Bar No. 6061)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801)
                                               Telephone:    (302) 652-4100
                                               Facsimile:    (302) 652-4400
                                               Email:        ljones@pszjlaw.com
                                                             joneill@pszjlaw.com
                                                             jmulvihill@pszjlaw.com
                                               and

                                               JONES DAY
                                               Scott J. Greenberg
                                               Stacey L. Corr-Irvine
                                               250 Vesey Street
                                               New York, NY 10281
                                               Telephone:     (212) 326-3939
                                               Facsimile:     (212) 755-7306
                                               Email:          sgreenberg@jonesday.com
                                                               scorrirvine@jonesday.com

                                               and

                                               Carl E. Black
                                               901 Lakeside Avenue
                                               Cleveland, Ohio 44114
                                               Telephone: (216) 586-7035
                                               Facsimile:    (216) 579-0212
                                               Email:        ceblack@jonesday.com

                                               and

                                               Daniel J. Merrett
                                               1420 Peachtree Street, N.E., Suite 800
                                               Atlanta, GA 30309-3053
                                               Telephone: (404) 581-8476
                                               Facsimile:    (404) 581-9330
                                               Email:        dmerrett@jonesday.com

                                               Co-Counsel for the Debtors and Debtors in
                                               Possession




NAI-1505336552v1                             -4-
DOCS_DE:221837.1 54032/001
